FILED
                            NOT FOR PUBLICATION                               DEC 15 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERTO RAMOS-RUIZ,                              No. 06-74033

              Petitioner,                        BIA-1: A013-562-620

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                  Appeal from the Board of Immigration Appeals
                        Submitted December 10, 2010**
                            San Francisco, California

Before: COWEN***, TASHIMA and SILVERMAN, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.
      Roberto Ramos-Ruiz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law and constitutional claims. Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009). We deny the petition for review.

      The agency determined that Ramos-Ruiz is ineligible for relief under former

section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c)

(repealed 1996), because his ground of removability lacks a statutory counterpart

in a ground of inadmissibility. See 8 C.F.R. § 1212.3(f)(5). Ramos-Ruiz’s

challenges to this determination are foreclosed by this Court’s decision in Abebe v.

Mukasey, 554 F.3d 1203, 1206, 1208 n.7 (9th Cir. 2009) (en banc).

      This Court lacks jurisdiction to consider Ramos-Ruiz’s challenge to the

agency’s finding that he is deportable as an aggravated felon because he failed to

raise this issue before the BIA. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN

PART.




                                         2